DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed August 31, 2020 are approved.

Specification
The substitute specification filed January 8, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein one and of” in line 1.  This recitation is grammatically vague.
Claim 4 recites the limitation “a second one of said chair support upright” in lines 11 to 12.  This recitation is grammatically vague.

Claim 17 recites the limitation “is greater than set outside diameter” in line 15.  This recitation is grammatically vague.
Claim 18 is indefinite since it depends from an indefinite claim.
Claims 19 and 20 include several recitations of “planer portion”.  These recitations include an apparent misspelling of “planar”, thereby rendering the claims as vague.
Claim 20 recites the limitation “are configured for excepting a piece of webbing” in lines 2 to 3.  This recitation includes an apparent misspelling of “accepting”, thereby rendering the claim as vague.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-13, and 16, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Wethered (0148586) in view of Thomas (4180086).

In the primary reference, note a swing chair comprising: a frame (); and a chair seat (a, a’, b, b, c, c, e) suspended within the frame from a top portion of the frame, and configured for swinging within the frame, the chair seat constructed of a lightweight, pliable material (a, a’) and including a chair seat bottom (a’) having a front portion and a rear portion and a chair seat back (a) having a top portion and a bottom portion, wherein the rear portion of the chair seat bottom is coupled to the bottom portion of the chair seat back; the frame comprising first and second chair seat support structures, each of the first and second chair seat support structures including two chair support legs (fore and aft curved members, each with a wheel as shown in Figure 1) and one chair support (upright of j), the two chair support legs and one chair support upright of each of the first and second chair seat support structures coupled together by means of a hub (central member between the fore and aft members and the upright, as shown in Figure 1); a chair support structure cross-bar (j’), configured for attaching between the first and second hubs of the first and second chair seat support structures, for maintaining the first and second hubs in a predetermined spaced relationship, the chair support structure cross-bar having a generally linear shape; and a chair seat support mechanism, the chair seat support mechanism comprising a plurality of chair seat front and back flexible support straps, the plurality of chair seat front and back flexible support straps comprising: first (g) and second (opposite side g) chair seat front support strap members, the first chair seat front support strap member coupled to a first side of the lightweight and pliable chair seat bottom front portion, and the second chair seat front support strap member coupled to a second side of the lightweight and pliable chair seat bottom front portion; and first (l) and second (opposite side l) chair seat back support strap members, the first chair seat back support strap member coupled to a first side of the lightweight and pliable chair seat back top portion, and the second chair seat back 
Regarding claim 11, note the chair seat back includes first (c) and second (opposite side c) vertically oriented support elements configures for maintaining the chair seat back in a generally vertical and upright position.
Regarding claim 12, note the first and second vertically oriented support elements each comprise one vertically oriented support element.  See Figure 1.
Regarding claim 13, note the first and second vertically oriented support elements each comprise first (top half) and second (bottom half) vertically oriented support element segments.
Regarding claim 16, note the first and second chair seat back support strap members each include slider buckle (m), the slider buckles configured for adjusting the length of the first and second chair back support strap members thereby adjusting the angle of the chair back vis-a’-vis the chair seat bottom.
The secondary reference teaches configuring a support structure cross-bar (26) as generally u-shaped.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a generally u-shaped cross-bar for the linear cross-bar of the primary reference.  This modification provides an alternate, equivalent shape for the cross-bar, wherein either shape performs equally as well as the other.  The choice of shapes is merely a design consideration.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wethered (0148586) in view of Thomas (4180086), as applied to claim 1 above, and further in view of Simpson (4244622).

Simpson teaches providing seating support strap members (26) as made of a flexible and pliable material (see ¶ 4 in column 3).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of Simpson by substituting a flexible and pliable material for the material of the first and second front chair seat support strap members and the first and second chair seat back support strap members.  This modification provides a conventionally used configuration for suspension type strap members to enhance movement and support of a suspended article.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wethered (0148586) in view of Thomas (4180086), as applied to claim 11 above, and further in view of Gomes (4351524).
The primary reference shows all claimed features of the instant invention with the exception of a pillow structure removably coupled proximate a top region of the chair seat back.
Gomes teaches providing a seating assembly with a pillow structure (142) removably coupled (note counterweight 146 prevents slipping) proximate a top region of the seat back of the assembly.  See Figures 1 and 3.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of Gomes by adding a pillow structure that is removably coupled proximate a top region of the chair seat back.  This modification selectively enhances user comfort and support.

The primary reference shows all claimed features of the instant invention with the exception of the slider buckle including a second generally planer portion perpendicular to the first generally planer portion and including two openings separated by the slider buckle portion disposed in the first generally planer portion (claim 19); wherein the second generally planer portion includes a first attachment point configured for attaching one end of the piece of webbing passing through the first generally planer portion of the slider buckle, and wherein the second generally planer portion includes a second attachment point configured for attaching to a handle configured for controlling when and how the piece of webbing passes through the first generally planer portion (claim 20).
In the primary reference, note the slider buckle (m) includes a first generally planer portion including two openings separated by a slider buckle portion (see Figures 1, 5 and 6).  Also, note that the two openings in the first generally planer portion are capable of accepting a piece of webbing passing through a first one of the two openings.  See Figures 1, 5 and 6.
Shaanan teaches configuring a slider buckle with a first generally planar portion including two openings (left and right side, as shown in Figures 2 and 3) separated by a slider buckle portion (upper and lower left to right extending portions, as shown in Figures 2 and 3), and wherein the slider buckle includes a second generally planar portion (top to bottom middle portion , as shown in Figures 2 and 3) perpendicular to the first generally planar portion and including two openings (adjacent the top and bottom of the second generally planar portion, as shown in Figure 3) separated by the slider buckle portion disposed in the first generally planar portion.  Also note the two openings in the first generally planar portion are capable of  accepting a piece of webbing passing through a first one of the two openings, around the slider buckle portion and into the second opening, and wherein the second generally planar portion 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of Shaanan by adding to the slider buckle a second generally planer portion perpendicular to the first generally planer portion and including two openings separated by the slider buckle portion disposed in the first generally planer portion (regarding claim 19); wherein the second generally planer portion includes a first attachment point configured for attaching one end of the piece of webbing passing through the first generally planer portion of the slider buckle, and wherein the second generally planer portion includes a second attachment point configured for attaching to a handle configured for controlling when and how the piece of webbing passes through the first generally planer portion (regarding claim 20).  These modifications enhance selective addition of a secondary strap or webbing to the slider buckle assembly.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 14, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Husgen et al (2710027) shows a tube closure that is made from rubber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/April 29, 2021                                    Primary Examiner, Art Unit 3636